                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DOUGLAS K. KARPF
                                                               CIVIL ACTION
                v.
                                                               NO. 10-1401
MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, ET AL.


                                             ORDER



        AND NOW, this     ,f{_xy       of February , 2019, upon consideration of Defendant's

Amended Motion in Limine (ECF No. 98), and all documents submitted in support thereof and

in opposition thereto, it is ORDERED that the Motion is GRANTED IN PART and DENIED

IN PART as follows:

        1.     The Motion is GRANTED IN PART insofar as Plaintiff will be precluded from

offering factual or lay opinion testimony that is not based on personal or first-hand knowledge or

other proper evidentiary foundation.

       2.      The Motion is GRANTED insofar as Plaintiff will be precluded from offering

evidence that MassMutual interfered with Plaintiffs prospective contractual relations.

       3.      The Motion is GRANTED IN PART insofar as Plaintiffs damages expert's

report and testimony will not be admitted unless and until there is sufficient evidence in the trial

record to provide a factual basis for the expert's damages analysis and its underlying

assumptions.

       4.      The Motion is GRANTED insofar as Plaintiff will be precluded from offering

evidence concerning unpaid first-year commissions.

       5.      The Motion is GRANTED insofar as Plaintiff will be precluded from presenting
evidence concerning an "eggshell skull" theory of alleged emotional distress damages.

       6.     The Motion is GRANTED insofar as Plaintiff will be precluded from offering

evidence of hearsay statements made by Plaintiffs clients concerning Plaintiffs role with "the

company."

       7.     In all other respects the Motion is DENIED.




       IT IS SO ORDERED.

                                                   BY THE COURT:




                                                                     i~
                                             ((ii  R. B
                                                            __/;
                                                            CL   SURRICi J.




                                              2
